UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4250



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES SEMME FRAZIER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-97-365-A)


Submitted:   April 20, 1999                   Decided:   May 4, 1999


Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Semme Frazier, Appellant Pro Se. Nancy Marie Olson, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James S. Frazier appeals the district court’s order dismissing

his appeal from a magistrate judge’s judgment of conviction after

a jury trial finding Frazier guilty of one count of driving under

the influence of alcohol, in violation of 18 U.S.C.A. § 13 (West

Supp. 1998), assimilating Va. Code Ann. § 18.2-266(ii) (Michie

1996),   and   one    count   of   speeding   in   violation   of    32   C.F.R.

§ 634.25(f) (1998), adopting Va. Code Ann. § 46.2-870 (Michie

1998).   The magistrate judge found Frazier guilty of unlawfully

refusing to submit to a breath test, in violation of 18 U.S.C.

§ 3118 (1994).       Finding no reversible error, we affirm.

     We have considered the claims raised in Frazier’s informal

brief and supplemental brief.          Insofar as Frazier contends that

there were discrepancies in the Government’s proof at trial, we

find that the evidence was sufficient to sustain the convictions.

See Glasser v. United States, 315 U.S. 60, 80 (1942).               Frazier has

forfeited review of the remaining claims because he did not raise

them on appeal to the district court.          See United States v. Bell,

988 F.2d 247, 250 (1st Cir. 1993).

     Accordingly, we affirm. We deny Frazier’s motion for appoint-

ment of counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                      AFFIRMED


                                       2